                   Case 19-11743-JTD              Doc 842       Filed 08/23/21        Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

PANCAKES & PIES, LLC,1                                        Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.                 Re: Docket No. 813


            ORDER SUSTAINING LIQUIDATING TRUSTEE’S FOURTH OMNIBUS
                  OBJECTION (SUBSTANTIVE) TO CERTAIN CLAIMS
                 (NO LIABILITY CLAIMS AND OVERSTATED CLAIMS)

                    Upon consideration of the Liquidating Trustee’s Fourth Omnibus Objection

(Substantive) to Certain Claims (No Liability Claims and Overstated Claims) (the “Objection”)2

filed by Alfred T. Giuliano, as liquidating trustee (the “Liquidating Trustee”) on behalf of the

Liquidating Trust (the “Trust”) formed in the above-captioned chapter 11 cases (the “Chapter 11

Cases”) of the debtors and debtors in possession (the “Debtors”) through the Debtors’ Combined

Disclosure Statement and Chapter 11 Plan of Liquidation (the “Plan”) for entry of an order (this

“Order”) pursuant to pursuant to section 502 of the Bankruptcy Code, Rules 3003 and 3007 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule 3007–1 of

the Local Rules of the Bankruptcy Court for the District of Delaware (the “Local Rules”),

objecting to the claims listed on Exhibit 1 (the “No Liability Claims”) and Exhibit 2 (the

“Overstated Claims”) to this Order, as more fully set forth in the Objection; and the Court having

reviewed the Declaration in support of the Objection; the Court finding that it has jurisdiction to

consider the Objection and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334,


1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Objection.



DOCS_DE:234616.3 65988/003
                 Case 19-11743-JTD           Doc 842     Filed 08/23/21    Page 2 of 3




and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and consideration of the Objection and the

requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and that this Court may enter a final

order consistent with Article III of the United States Constitution; and notice of the Objection

and of the hearing on the Objection was sufficient under the circumstances and in full

compliance with the requirements of the Bankruptcy Code, the Bankruptcy Rules and the Local

Rules; and the Court having determined that the legal and factual bases set forth in the Objection

establish just cause for the relief granted herein; IT IS HEREBY ORDERED THAT:

                   1.        The Objection is SUSTAINED.

                   2.        Any response to the Objection not otherwise withdrawn, resolved, or

 adjourned is hereby overruled on its merits.

                   3.        Each No Liability Claim identified on Exhibit 1 attached hereto is hereby

 disallowed and expunged in its entirety.

                   4.        Each Overstated Claim identified on Exhibit 2 attached hereto is hereby

 modified and reduced as shown on Exhibit 2 hereto.

                  5.         Upon the consent of the parties, Claim 912 filed by Mitchel Cory Family

 LLC is fixed as an allowed general unsecured claim in the amount of $226,808.60

                  6.         The Objection as it pertains to claim 638 filed by GreatAmerica Financial

 Services Corporation is adjourned to a date and time to be determined.

                   7.        The Liquidating Trustee is authorized to update the Claims Register to

 reflect the relief granted in this Order.




                                                     2
DOCS_DE:234616.3 65988/003
                 Case 19-11743-JTD           Doc 842      Filed 08/23/21     Page 3 of 3




                   8.        The Liquidating Trustee reserves the right to object in the future to any of

 the claims listed in the Objection on any ground, including, without limitation, substantive

 grounds, and to amend, modify and/or supplement the Objection, including, without limitation,

 to object to amended claims and newly-filed claims.

                   9.        Each of the claims and the objections by the Liquidating Trustee to such

 claims, as addressed in the Objection and set forth on Exhibit 1 and Exhibit 2 attached to this

 Order, constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This

 Order shall be deemed a separate Order with respect to each of the Claims. Any stay of this

 Order shall apply only to the contested matter which involves such creditor and shall not act to

 stay the applicability or finality of this Order with respect to the other contested matters covered

 hereby.

                   10.       The Liquidating Trustee and the Clerk of this Court are authorized to take

 any and all actions that are necessary or appropriate to give effect to this Order.

                   11.       The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

                   12.       This Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.




         Dated: August 23rd, 2021                              JOHN T. DORSEY
         Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE



                                                      3
DOCS_DE:234616.3 65988/003
